 

 

 

 

 

 

 

 

 

CHYRON CORPORATION



Employees Severance Plan

 

 

 

--------------------------------------------------------------------------------

 



[Amended August 9, 2006]



PREAMBLE



Chyron Corporation (the Employer) maintains the Chyron Corporation Employees
Severance Plan (the Plan) for the benefit of its eligible, common law employees,
who are rendered unemployed through no fault of their own. The original
effective date of the Plan is July 25, 2001. The terms of the Plan are set forth
herein.



 

 

ARTICLE I

Eligibility



 

Section 1.1 Eligibility



Common Law Employees of the Employer (hereinafter referred to as "Employees") in
employment with the Employer for at least ninety (90) days, whose employment is
involuntarily terminated for a reason other than Cause, shall be entitled to
Severance Pay in the amount described in Section 2.1 and 2.2 of the Plan, except
as otherwise provided in the Plan.



Section 1.2 Collective Bargaining Exclusion



Employees whose terms of employment are the subject of collective bargaining are
not eligible for Severance Pay under the terms of the Plan.



Section 1.3 Employment By Successor Employer



In the event of the sale, dissolution, merger, consolidation, reorganization or
spin-off of all or part of the Employer, no Severance Pay shall be payable under
the terms of the Plan to any Employee or former Employee whose employment
continues with a Successor Employer, unless the written terms of such sale,
dissolution, merger, consolidation, reorganization or spin-off specifically
provides that Severance Pay under the Plan will become payable by the Employer.



Section 1.4 Successor Employer Defined



 

1

--------------------------------------------------------------------------------

 

A Successor Employer is defined as an entity or entities that enters into an
agreement to purchase or assume assets and or liabilities of the Employer, as
the result of a sale, dissolution, merger, consolidation, reorganization or
spin-off of all or part of the Employer.



Section 1.5 Transfer of Employment to a Related Employer, Division, or Joint
Venture



An Employee who transfers employment to a member of a controlled group of
companies with the Employer or who transfers employment to another division of
the Employer or transfers employment to another entity participating in a Joint
Venture with the Employer, shall not be eligible for Severance Pay under the
terms of the Plan as a result of such transfer.



Section 1.6 Common Law Employee Defined



Common Law Employee is defined as an Employee whose wages are reported on Form
W-2. Common Law Employees do not include independent contractors even if it is
determined at a later date that an individual was incorrectly classified as an
independent contractor and such individual is reclassified as a Common Law
Employee on a retroactive basis.



Section 1.7 Employer Defined



The term Employer means Chyron Corporation. The term Employer does not include
any other entities that are or may become part of a controlled group of
companies with Chyron Corporation, within the meaning of Section 414(b) and (c)
of the Internal Revenue Code, nor does it include predecessor employers to
Chyron Corporation for purposes of determining length of service.



Section 1.8 Former Employee Rehired



A former Employee who is rehired will be treated as a new Employee for purposes
of satisfying the ninety (90) days of employment rule for eligibility to receive
Severance Pay under the Plan and for purposes of determining the amount of
Severance Pay.



Section 1.9 Death of Eligible Employee



 

2

--------------------------------------------------------------------------------

 

The Severance Pay for an eligible Employee who satisfies the requirements to
receive Severance Pay and thereafter dies before receiving payment shall be paid
to the deceased Employee's surviving spouse, or, if there is no spouse, to the
deceased Employee's estate.



 

ARTICLE II

Amount of Severance Pay



Section 2.1 Amount of Severance Pay



An eligible Employee who is not an Executive shall be entitled to Severance Pay
in accordance with the following schedule:



 

Number of Weeks of

Length of Service

Severance Pay

Less than 5 years

4

5 years

5

6 years

6

7 years

7

8 years

8

9 years

9

10 years

10

More than 10 years

10



Section 2.2 Amount of Severance Pay For Executives



An eligible Employee who is an Executive shall be entitled to three (3) months
of Severance Pay.



Section 2.3 Offset For Other Severance Payments Made



The Severance Pay under the Plan shall be offset by any other severance like
payments required to be made under federal, state or municipal law, or pursuant
to a written employment contract between the Employer and the Employee providing
severance payments outside of the scope of

3

--------------------------------------------------------------------------------

 

the Plan, so that there is no duplication of benefits under more than one (1)
program of severance payments.



Section 2.4 Week of Severance Pay Defined



One (1) week of Severance Pay is defined as an Employee's base pay for one (1)
regularly scheduled work week at the base rate of pay in effect on the date of
the eligible Employee's involuntary termination of employment. Base pay excludes
overtime, bonuses, commissions, expense allowances, fringe benefits,
reimbursements and all other similar payments.



Section 2.5 Executive Defined



An Executive, for purposes of the Plan, is defined as an officer of Chyron
Corporation with the title of Vice President and all officers with more senior
titles than Vice President.



Section 2.6 Service Defined



Service shall mean Service with the Employer determined on an elapsed time basis
beginning with the Employee's date of employment with the Employer and ending on
the Employee's termination of employment.

Section 2.7 Cause Defined



Cause shall mean that Employee (i) is convicted of a felony crime, (ii)
willfully commits any act or willfully omits to take any action in bad faith and
to the material detriment of the Company, (iii) commits an act of active and
deliberate fraud against the Company, or (iv) materially breaches any written
policy of the Company which could expose the Company to significant damages
(including but not limited to breach of the Company's anti-discrimination or
harassment policies) and fails to correct such breach within ten (10) days after
written notice thereof.

Section 2.8 Effect on Pensions and 401(k) Benefits

Severance Pay shall not be treated as compensation for purposes of the Chyron
Corporation Employees Pension Plan and the Chyron Corporation Employees 401(k)
Plan.

 

4

--------------------------------------------------------------------------------

 

Section 2.9 Effect of Regulations

The Severance provided hereunder is intended to comply with the exemption from
Section 409A of the Internal Revenue Code of 1986, as amended (the "Code"), for
involuntary separation arrangements set forth in Proposed Treasury Regulation
Section 1.409A-1(b)(9). Accordingly, notwithstanding any other provision hereof,
(i) no amount shall be payable to Employee hereunder unless Employee's
termination of employment constitutes a separation from service within the
meaning of Section 409A of the Code, (ii) the amount payable to Employee
hereunder shall not exceed two times the lesser of (A) the Employee's annual
compensation (as defined in Treasury Regulation Section 1.415(d)(2)) for
services provided to the Company as an employee for the calendar year preceding
the calendar year in which such separation from service occurs, or (B) the
maximum amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for such year, and (iii) no payment may be made
to Employee hereunder in such event later than December 31 of the second
calendar year following the calendar year in which such separation from service
occurs.

ARTICLE III

Source, Time, Form, Method of Payment



Section 3.1 Timing, Form and Method of Payment



Severance Pay shall be paid, at management's option, either in one lump in the
Company payroll next scheduled to be processed after termination, or in
installments each Company payroll for the length of the severance period
following the eligible Employee's involuntary termination of employment.



Section 3.2 Source of Payment



Severance Pay shall be paid from the general assets of the Employer.



 

ARTICLE IV

 

5

--------------------------------------------------------------------------------

 

Claims



Section 4.1 Claims Procedure



Claims for benefits under the Plan may be filed in writing with the Human
Resources Department of the Employer. Written notice of the disposition of a
claim shall be furnished to the claimant within ninety (90) days after the
application is filed. In the event the claim is denied, the reasons for the
denial shall be specifically set forth in the notice in language calculated to
be understood by the claimant, pertinent provisions of the Plan shall be cited,
and, where appropriate, an explanation as to how the claimant can perfect the
claim will be provided. In addition, the claimant shall be furnished with an
explanation of the Plan's claims review procedure. Any Employee, former
Employee, or Beneficiary of either, who has been denied a benefit by a decision
of the Employer shall be entitled to request the Employer to give further
consideration to the claim by filing with the Employer (on a form which may be
obtained from the Human Resource department of the Employer) a request for a
hearing. Such request, together with a written statement of the reasons why the
claimant believes the claim should be allowed, shall be filed with the Employer
no later than sixty (60) days after receipt of the written notification provided
for in this Section 4.1. The Employer shall then conduct a hearing within the
next sixty (60) days, at which the claimant may be represented by an attorney or
any other representative of the claimant's choosing and at which the claimant
shall have an opportunity to submit wir6tten and oral evidence and arguments in
support of the claim. At the hearing (or prior thereto upon five (5) business
days written notice to the Employer) the claimant or his representative shall
have an opportunity to review all documents in the possession of the Employer,
which are pertinent to the claim at issue and its disallowance. Either the
claimant or the Employer may cause a court reporter to attend the hearing and
record the proceedings. In such event, a complete written transcript of the
proceedings shall be furnished to both parties by the court reporter. The full
expense of any such court reporter and such transcripts shall be borne by the
party causing the court reporter to attend the hearing. A final decision as to
the allowance of the claim shall be made by the Employer within sixty (60) days
of receipt of the appeal (unless there has been an extension of sixty (60) days
due to special circumstances, provided the delay and the special circumstances
occasioning it are communicated to the claimant within the sixty (60) day
period). Such communication shall be written in a manner calculated to be
understood by the claimant and shall include specific reasons for the decision
and specific references to the pertinent Plan provisions on which the decision
is based.



 

6

--------------------------------------------------------------------------------

 

ARTICLE V

Plan Interpretation and Administration



Section 5.1 Plan Interpretation and Administration



The Employer reserves the exclusive right to interpret the Plan and to decide
any questions arising under the Plan and its decisions shall be final and
binding.



Section 5.2 Gender



Words used in the masculine shall be read and construed in the feminine where
applicable. Wherever required, the singular of any word used in the Plan shall
include the plural and the plural may be read in the singular.



Section 5.3 Law



This Plan is a welfare plan subject to the terms of the Employee Retirement
Income Security Act of 1974 (ERISA), as amended from time to time, and shall be
construed according to the laws of the State of New York where it is made and
under the laws of which is shall be enforced, except to the extent that those
laws are preempted by ERISA.



Section 5.4 No Contract of Employment



The Plan may not be construed as creating any contract or tenure of employment
between the Employer and the Employee.



Section 5.5 The Plan



This document constitutes the Plan in its entirety. The Plan may be executed in
any number of counterparts, each of which may be deemed the original, although
the others shall not be produced.

 

7

--------------------------------------------------------------------------------

 



Section 5.6 Enforcement, Severability



If any provision of this Plan is held invalid or unenforceable, such invalidity
or unenforceability shall not affect any other provision and the Plan shall be
construed and enforced as if such provision had not been included.



Section 5.7 Waiver



As a condition precedent to the payment of Severance Benefits to any Employee or
to the legal representative or beneficiary of such Employee, such Employee,
legal representative or beneficiary will be required to execute a waiver and
general release therefore, in such form and at such time as shall be determined
by the Employer.



Section 5.8 Plan Administrator



Chyron Corporation is the Plan Administrator for the Plan. The Employer may
designate by action of the Board of Directors an officer of the corporation or a
committee to act on its behalf in the administration of the Plan.



Section 5.9 Annual Plan Review



The Employer shall review the terms of the Plan, at least once each year, to
determine if any changes are warranted. Any such changes shall be made in
writing by action of the Board of Directors.



 

ARTICLE VI

Amendment, Termination, Vesting



Section 6.1 Amendment, Termination, Vesting



The Employer retains the right at any time and from time to time to amend the
Plan in whole or in part, to terminate it or to rescind it. Any such amendment,
termination or rescission shall be ratified by action of the Board of Directors.
Except with respect to an Employee or former

8

--------------------------------------------------------------------------------

 

Employee who has satisfied all the eligibility criteria to receive Severance Pay
under the Plan and who has executed such waivers and releases as required by the
Employer, no Employee has a vested right to Severance Pay under the Plan.



 

In witness whereof, this Plan, originally ratified the 25th day of July, 2001,
is hereby amended the 9th day of August, 2006, as evidenced by resolution of the
Company's Board of Directors at a meeting held on the 9th day of August, 2006.



     

Employer: Chyron Corporation

           

By:

/s/ Jerry Kieliszak

     

Jerry Kieliszak, SVP & CFO

           

Date

August 9, 2006

                       

Witness:

/s/ Tracy Cooke

           

Date:

August 9, 2006

           









 

9